department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul - ete ralt2z es uniform issue list wik seek kkkrrrrkke waka legend university f state a plan x date date year dear khkkakhkuk ‘ rrekkkkkae rekekekkke rak rkkekkrerk kkk ekk delekteieteeiviek this is in response to the date letter submitted on your behalf by your authorized representative in which you request a ruling on the application of the universal availability requirement under sec_403 of the internal_revenue_code the code the following facts and representations support your ruling_request university f the taxpayer represents that it is a public educational_institution described in sec_170 of the code and an agency_or_instrumentality of state a as defined in sec_1_403_b_-2 the university f system includes in state a university f purchases annuity_contracts that qualify under sec_403 of the code for its employees all contributions to such annuity_contracts are made pursuant to salary reduction agreements and are comprised of elective_deferral contributions page of for years prior to year each university f campus separately administered a b program for its respective employees therefore each campus was individually responsible for taking on administrative activities for the b plan each employee eligible to participate in the b plan chose an annuity provider and signed an agreement allowing university f to reduce his or her salary and forward the elective_deferral contribution to the annuity company chosen by the employee university f represents that under this procedure the number of annuity providers receiving contributions from employees of university f in various locations rose to a level which made administration of the program burdensome in year university f determined it would be more efficient to administer a b program on a system wide basis in order to implement that change university f decided to consolidate the number of companies permitted to solicit university f employees and issue annuity policies under which payroll deduction would be processed through the university’s payroll system university f initiated a competitive bid process and selected four companies to be allowed to issue new annuity policies to university employees all other companies were informed that they could no longer solicit university employees for the issuance of new annuity policies an employee who had an existing annuity_contract with a company that was no longer eligible to issue new policies was allowed to continue making salary reduction contributions on such contract provided the company signed an information sharing_agreement with university f under this process nine companies were permitted to continue to receive contributions under the b plan from employees with existing contracts in anticipation of meeting the requirements of the final b regulations t d which mandates the adoption of a written plan university f adopted plan x a written plan document on date effective as of date plan x incorporates all of the employees previously participating in a b plan established by any of the campuses of university f as part of the written plan document university f designated two classes of annuity company vendors and is defined in plan x as an approved vendor who has a signed information sharing_agreement with the university f system and who is allowed to receive new funds from existing and new participants is defined in plan x as an approved vendor who has signed an information sharing_agreement with the university f system who is allowed to maintain individual agreements but who are not permitted to receive new contributions from existing and new participants page of due to concern for the application of the universal availability requirements plan x does not allow under the plan and thus currently defines approach - to receive contributions consistent with this - ruling requested university f requests a ruling that the universal availability rule is satisfied if pursuant to a written plan all new employees and all other employees who wish to enter into new b qualifying contracts may elect to have the employer make contributions of more than dollar_figure pursuant to a salary reduction agreement to the same limited number of annuity companies selected and approved by the employer while employees who have existing contracts with other vendors not available to other employees may also elect to have contributions made to those other companies with which they have an existing contract law sec_403 of the code provides for certain qualifying annuity_contracts to be purchased for employees who perform services for an educational_organization sec_403 of the code requires contracts except those purchased by a church to be purchased under a plan which meets the nondiscrimination requirements of sec_403 of the code sec_403 of the code provides that for the purposes of - paragraph d a b plan meets the nondiscrimination requirements of sec_403 of the code if - i with respect to contributions not made pursuant to a salary reduction agreement such plan meets the requirements of paragraphs and of sec_401 sec_401 and sec_410 in the same manner as if such plan were described in sec_401 and ii all employees of the organization may elect to have the employer make contributions of more than dollar_figure pursuant to a salary reduction agreement if any employee of the organization may elect to have the organization make contributions for such contracts pursuant to such agreement the flush language at the end of sec_403 of the code provides that for the purposes of sec_403 a contribution shall be treated as not made pursuant to a salary reduction agreement if under the agreement it is made pursuant to a 1-time irrevocable election made by the employee at the time of initial eligibility to participate in the agreement or is made pursuant to a similar arrangement involving a one-time irrevocable election specified in regulations page of the flush language at the end of sec_403 of the code further provides that for the purposes of sec_403 there may be excluded any employee who is a participant in an eligible_deferred_compensation_plan within the meaning of sec_457 or a qualified_cash_or_deferred_arrangement of the organization or another b plan and any nonresident_alien described in sec_410 subject_to the conditions applicable in sec_410 there may also be excluded for purposes of sec_403 employees who are students performing services described in sec_3121 and employees who normally work less than hours per week sec_403 of the code provides that for purposes of sec_403 the requirements of sec_403 other than those relating to sec_401 do not apply to a governmental_plan within the meaning of sec_414 maintained by a state_or_local_government or political_subdivision thereof or agency_or_instrumentality thereof sec_1_403_b_-5 states that under sec_403 of the code employer contributions and after-tax employee contributions to a sec_403 plan must satisfy sec_401 sec_401 sec_401 and sec_410 in the same manner as a qualified_plan under sec_401 sec_1_403_b_-5 states that the requirements of sec_1_403_b_-5 do not apply to sec_403 elective_deferrals sec_1_403_b_-5 provides that the universal availability requirement under sec_403 of the code requires that all employees of the eligible_employer be permitted to have b elective_deferrals contributed on their behalf if any employee of the eligible_employer may elect to have the organization make b elective_deferrals further the employee’s right to make elective_deferrals also includes the right to designate b elective_deferrals as designated roth contributions sec_1_403_b_-5 provides that an employee is not treated as being permitted to have sec_403 elective_deferrals contributed on his behalf unless the employee is provided an effective opportunity to do so sec_1_403_b_-5 further provides that whether an employee has an effective opportunity is determined based on all the relevant facts and circumstances including notice of the availability of the election the period of time during which an election may be made and any other conditions on elections further a b plan satisfies the effective opportunity requirement of sec_1_403_b_-5 only if at least once during any plan_year the plan provides an employee with an effective opportunity to make or change a cash or deferred election as defined at sec_1_401_k_-1 between cash or a contribution to the plan page of sec_1_403_b_-5 states that an effective opportunity includes the employee's right to have b elective_deferrals made on his or her behaif up to the lesser_of the applicable limits in sec_1_403_b_-4 including any permissible catch-up elective_deferrals under sec_1_403_b_-4 and or the applicable limits under the contract with the largest limitation and applies to part-time employees as well as full-time employees an effective opportunity is not considered to exist if there are any other rights or benefits other than rights or benefits listed in sec_1_401_k_-1 b or d that are conditioned directly or indirectly upon a participant making or failing to make a cash or deferred election with respect to a contribution to a sec_403 contract sec_1_401_k_-1 b and d referenced by sec_1_403_b_-5 provide that benefits relating to a matching_contribution as defined in sec_1_401_m_-1 made by reason of an election any benefit right or feature such as a plan_loan that requires or results in an amount to be withheld from an employee’s pay or any benefit that is provided at the employee’s election under a plan described in sec_125 in lieu of an elective contribution under a qualified_cash_or_deferred_arrangement may be made contingent upon an employee making elective contributions analysis university f proposes that employees that had been participating under the b plan prior to consolidation have the option to continue making contributions under those contracts contribute to the new vendors employees enrolled after the consolidation of the plans are only eligible to defer under the under their proposal all _ or be able to choose to to comply with the universal availability requirement in sec_403 of the code and sec_1_403_b_-5 all employees subject_to the permitted exclusions under sec_403 and sec_1_403_b_-5 must be permitted to make salary deferrals under the b plan this ruling does not address the application of the exclusion rules under sec_403 of the code and sec_1_403_b_-5 to plan x sec_1_403_b_-5 provides that an employee is not treated as being permitted to make elective_deferral contributions pursuant to a salary reduction agreement under sec_1_403_b_-5 unless given an effective opportunity to have elective_deferrals made on his or her behalf sec_1_403_b_-5 provides that satisfaction of effective opportunity is based on all the relevant facts and circumstances including notice of the availability of page of the election the period of time during which an election may be made and any other conditions on elections the issue presented in university f’s ruling_request is whether the proposed transaction - giving certain employees the ability to defer under both the with such term being redefined under plan x to allow for continuing deferrals under such contracts and employees the ability to defer only under failure to satisfy the effective opportunity requirement of sec_1 b - b and consequently the failure of plan x to satisfy the universal availability requirement of sec_403 of the code and sec_1 b - b - would result in the and other this ruling does not consider all the facts and circumstances relevant to a determination of whether all employees of university f have an effective opportunity or whether plan x satisfies the effective opportunity requirement of sec_1_403_b_-5 the facts and circumstances that are described in sec_1_403_b_-5 pertain to notice timing and conditions on elections that could limit or condition an employee’s opportunity to have sec_403 elective_deferrals contributed on the employee's behalf under university f’s proposal employees commencing participation after under plan x employees that were year are restricted to the participants in plan x prior to year and were making elective_deferral contributions to a contract with a have the option to defer under and the mere fact that certain employees those who have the option to defer under both and - would have more deferral options than other employees does not limit or condition an employee's opportunity to have sec_403 elective_deferrals contributed on the employee's behalf under plan x thus university f’s proposal to create two classes of vendors and providing that only some of the plan’s participants will be eligible to defer under both classes in and of itself does not cause the requirements of effective opportunity in sec_1 b - b to be violated and does not in and of itself cause plan x to fail to satisfy the universal availability requirement of sec_403 and sec_1_403_b_-5 conclusion the universal availability requirement under sec_403 of the code and sec_1_403_b_-5 will not be violated merely as a result of university f creating two classes of annuity providers and under plan x with some employees eligible to defer under both classes of vendors and other employees eligible to defer under only one class of vendors are allowed to solicit contracts for all employees that page of are participants after year those employees that were participants under their contracts prior to the merger and reduction of vendors under plan x can solicit contributions from the ruling applies solely to elective_deferral contributions made by employees pursuant to a salary reduction agreement with university f no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer university f who requested it sec_6110 of the code provides that it may not be used or cited as precedent kkrk if you wish to inquire about this ruling please contact at - please address all correspondence to se t ep ra t2 copies of this letter have been sent to your authorized representatives in accordance with a power_of_attorney on file in this office sincerely yours donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
